DETAILED ACTION
CLAIMS 19-24 AND 27-35 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 34
 allowed.
The indicated allowability of claim 26 (now incorporated into independent claim 19 along with claim 25) is withdrawn in view of the newly discovered reference(s) to Wu, US 2014/0133532 Al, (“Wu”).  Rejections based on the newly cited reference(s) follow.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19-20, 23-24, 27-28, 31, 33, and 35
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al., US 2005/0268120 Al, (“Schindler”; Cited in the previous action) in view of Wu, US 2014/0133532 Al, (“Wu”).
Schindler was cited as prior art in the previous office action. As such, its relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 19,
 Schindler teaches a system comprising:
an upstream device (Fig. 1, element 100) having a microprocessor, (Fig. 1, element 120; See also [0019]) a high voltage supply, a low voltage supply lower than the high voltage supply, (Fig. 1, elements 124 and 122 collectively. See also [0017] “controller 120 that controls an array of switches 122 (referring collectively to switches 122A, 122B, 122C, and 122D) in order to regulate the amount of current provided to ports 118 by power source 124.” and [0012] “In one embodiment, more than one pair 106 may be used by providing power through a port coupled to multiple pairs 106. This may provide advantages over conventional systems that provide power to powered devices using only two pairs of the Ethernet cable at a time, such as those described by the standard IEEE 802.3af” and [0021] “power delivery system 100 has multiple modes of operation, such as, for example, two-pair and four-pair operation, power delivery system 100 may communicate with device 102 in order to determine the appropriate mode of operation.  … may include any suitable type of information, such as the number of pairs 106 to be powered or the amount of power to be supplied on each pair 106.” Emphasis added. See also [0020].
i.e. high voltage may be supplied and low voltage may be supplied depending on the selected configuration. ) 
 a differential line driver and receiver (Fig. 1, element 126, see also [0017] “data manager 126, which may include any hardware and/or software for exchanging information between a network 128, such as an Ethernet network, and powered device 102 using ports 118.”), and a first port (Fig. 1, element 116) a detection circuit, (Fig. 1, element 120. See also [0021] – [0022]) and a first port having four pairs of contacts; (Fig. 1, elements 118 connected to elements 106) ;
a downstream device (Fig. 1, element 102 “”) having high voltage circuits configured operate at a high voltage, low voltage circuits configured to operate at a voltage lower than the high voltage, ([0021] “power delivery system 100 has multiple modes of operation, such as, for example, two-pair and four-pair operation, power delivery system 100 may communicate with device 102 in order to determine the appropriate mode of operation.  … may include any suitable type of information, such as the number of pairs 106 to be powered or the amount of power to be supplied on each pair 106.” Emphasis added. See also [0020]. i.e. multiple pairs on multiple ports may be controlled for different power levels (or no power at all)  – circuits requiring high and low voltage giving the claim the BRI – )  a differential line driver and receiver,([0017] “any hardware and/or software for exchanging information between a network 128, such as an Ethernet network, and powered device 102 using ports 118. Network 128 may include any suitable device or devices for communicating information in packets, cells, frames, segments, or other portions of information ( collectively referred to as "packets"),”)  and a second port having four pairs of contacts (Fig. 1, elements 108, collectively.) :
and a cable connecting the first port to the second port thereby connecting the upstream device to the downstream device, (Fig. 1, element 104) 
wherein the cable includes at least two pairs of wires connecting at least two pairs of contacts of the upstream device to at least two pairs of contacts of the downstream device to provide high voltage to the downstream device. (Fig. 1, elements 106. See also [0020] “controller 120 provides power to none, two, or four pairs 106”)   
Schindler does not teach and wherein the detection circuit is configured to function as a common mode bias and detection circuit which produces a different common mode voltage when the upstream device is not connected to the downstream device by the cable. 
Schindler goes on to teach detecting when the device is coupled to the computer network. (Schindler [0027]) 
Wu teaches and wherein the detection circuit is configured to function as a common mode bias and detection circuit which produces a different common mode voltage when the upstream device is not connected to the downstream device by the cable. (0045] “When the sending terminal detects out that the sending terminal is properly connected to the receiving terminal, the voltage value by which the differential signals, Tx_on and Tx_op, deviate from the common-mode voltage is ll Vl, and the voltage value of the detection voltage terminal V dct is V dct 1. When the sending terminal detects out that the sending terminal is improperly connected to the receiving terminal, the voltage value by which the differential signals, Tx_on and Tx_op, deviate from the common-mode voltage is ll V2, and the voltage value of the detection voltage terminal V dct is Vdct2.” Emphasis added. ) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Wu with the teaching of Schindler as both references are directed to computer network connectivity. Moreover Wu improves on Schindler’s 
Regarding Claim 20,
 Schindler teaches wherein the cable further includes a pair of wires connecting a pair of contacts of the upstream device to a pair of contacts of the downstream device to provide low voltage to the downstream device.  ([0012] “In one embodiment, more than one pair 106 may be used by providing power through a port coupled to multiple pairs 106. This may provide advantages over conventional systems that provide power to powered devices using only two pairs of the Ethernet cable at a time, such as those described by the standard IEEE 802.3af” and [0021] “power delivery system 100 has multiple modes of operation, such as, for example, two-pair and four-pair operation, power delivery system 100 may communicate with device 102 in order to determine the appropriate mode of operation.  … may include any suitable type of information, such as the number of pairs 106 to be powered or the amount of power to be supplied on each pair 106.” Emphasis added. See also [0020]. i.e. multiple pairs on multiple ports may be controlled for different power levels (or no power at all) )
Regarding Claim 23,
 Schindler teaches wherein the downstream device is configured to send a message to the upstream device announcing its presence through a pair of wires which are not the at least two pairs of wires of arranged to provide high voltage to the downstream device or the pair of wires arranged to provide low voltage to the downstream device.  ([0021] “power delivery system 100 has multiple modes of operation, such as, for example, two-pair and four-pair operation, power delivery system 100 may communicate with device 102 in order to determine the appropriate mode of operation. The communication between power delivery system 100 and device 102 may be accomplished in a variety of ways, and in general, any communication link allowing device 102 and system 100 to exchange power information may be used. Power information may include any suitable type of information, such as the number of pairs 106 to be powered or the amount of power to be supplied on each pair 106.” Emphasis added. ) 
Regarding Claim 24,
 Schindler teaches wherein the microprocessor of the upstream device is configured to process the message and enable the high voltage supply to deliver high voltage to the high voltage circuits of the downstream device.  ([0022] “In a particular embodiment, power delivery system 100 may determine power characteristics for the device by monitoring the response of device 102 to voltage and current values on ports 118 ….”) 
Regarding Claim 27,
 Schindler teaches wherein the high voltage supply is activated when the downstream device is detected.  ([0021] “operation, power delivery system 100 may communicate with device 102 in order to determine the appropriate mode of operation. The communication between power delivery system 100 and device 102 may be accomplished in a variety of ways, and in general, any communication link allowing device 102 and system 100 to exchange power information may be used. Power information may include any suitable type of information, such as the number of pairs 106 to be powered or the amount of power to be supplied on each pair 106.” Emphasis added. ) 

Regarding Claim 28,
 Schindler teaches wherein the at least two pairs of wires connecting at least two pairs of contacts of the upstream device to at least two pairs of contacts of the downstream device to provide high voltage to the downstream device includes three pairs of wires connecting three pairs of contacts of the upstream device to three pairs of contacts of the downstream device to provide high voltage to the downstream device.  ([0012] “In one embodiment, more than one pair 106 may be used by providing power through a port coupled to multiple pairs 106. This may provide advantages over conventional systems that provide power to powered devices using only two pairs of the Ethernet cable at a time, such as those described by the standard IEEE 802.3af” and [0021] “power delivery system 100 has multiple modes of operation, such as, for example, two-pair and four-pair operation, power delivery system 100 may communicate with device 102 in order to determine the appropriate mode of operation.  … may include any suitable type of information, such as the number of pairs 106 to be powered or the amount of power to be supplied on each pair 106.” Emphasis added. See also [0020]. i.e. multiple pairs on multiple ports may be controlled for different power levels (or no power at all)  – relatively low and relatively high giving the claim the BRI – ) 
Regarding Claim 31,
 Schindler teaches further comprising a switch controlled by the microprocessor of the upstream device.  (Fig. 1, elements 122) 
Regarding Claim 33,
 Schindler teaches wherein the microprocessor of the upstream device periodically monitors voltage at a detection point of the detection circuit.  ([0022] “In a particular embodiment, power delivery system 100 may determine power characteristics for the device by monitoring the response of device 102 to voltage and current values on ports 118.”).
Regarding Claim 35,
 Schindler teaches wherein a pair of contacts of the upstream device is used for both data communication and device detection.  ([0017] “Power delivery system 100 also includes a data manager 126, which may include any hardware and/or software for exchanging information between a network 128, such as an Ethernet network, and powered device 102 using ports 118. Network 128 may include any suitable device or devices for communicating information in packets, cells, frames, segments, or other portions of information ( collectively referred to as "packets"), which may be suitably converted to and from any suitable format by data manager 126.” Emphasis added).
Claim(s) 21
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al., US 2005/0268120 Al, (“Schindler”) in view of Wu, US 2014/0133532 Al, (“Wu”) in further view of Apfel, US 2010/0007334 Al, (“Apfel”). 
Schindler and Apfel were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 21,
 Schindler does not teach wherein the high voltage is about 55 Volts and the low voltage is about 5 Volts. Note, however, that Schindler goes on to teach applying a voltage to a port to determine power characteristics of an attached device as well as providing a variable amount of power to each device attached to each port. ([0022])
In a particular embodiment, the PSE device 202 is adapted to provide a 44 v to 57 v direct current (DC) power supply to the first powered device 204 and to the second powered device 208 via the first and second I/O ports 216 and 220.” Emphasis added. i.e. approximately 55 volts is supplied, giving the claim the BRI.)   
and the low voltage is about 5 Volts. ([0031] “In general, the PoE standard specifies a specific pair-to-pair resistance (powered device signature) that can be used to identify a device that can accept a power supply via its Ethernet connection (i.e., a powered device). In a particular embodiment, during a powered device detection process, the control circuit 230 controls the power supply circuit 214 to apply a voltage between 2 volts and 10 volts to a selected I/O port, such as the first I/O port 216 ” Emphasis added. i.e. approximately 5 volts is supplied, giving the claim the BRI)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Apfel with the teaching of Schindler as both references are directed to supplying power over Ethernet networks. Moreover, Apfel improves on Schindler’s teaching of monitoring a voltage and current on a port so as to detect device characteristics (Schindler [0022]) by teaching a single circuit which provides voltage/current measurements at a desired accuracy, thus improving device sensing/detection and cost of the system (Apfel [0006], [0017]) 
Claim(s) 22 and 30 
is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al., US 2005/0268120 Al, (“Schindler”) in view of Wu, US 2014/0133532 Al, (“Wu”) in further view of Cummings, US 2014/0319916 Al, (“Cummings”)
Schindler and Cummings were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 22,
 Schindler does not expressly teach wherein the differential line driver and receiver of the upstream device is one of a RS485 line driver and receiver and a R232 line driver and receiver.  

Cummings teaches wherein the differential line driver and receiver of the upstream device is one of a RS485 line driver and receiver and a R232 line driver and receiver.  ([0161] “As used herein "digital communications" may comprise conduction-based signaling such as differential voltage signaling (e.g., RS485, Ethernet, and others), single-ended voltage signaling (e.g., RS232) ….”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Cummings with the teaching of Schindler as both references are directed to network communication as between computing devices. Moreover, Cummings teaches the state of the art with respect to differential signaling standards (Schindler [00161]). 
Regarding Claim 30,
 Schindler does not expressly teach wherein the differential line driver and receiver of the upstream device is one of a RS485 line driver and receiver and a R232 line driver and receiver.  
Note, however, that Schindler goes on to teach communication over Ethernet cables. (Schindler [0015]) 
Cummings teaches wherein the differential line driver and receiver of the upstream device is one of a RS485 line driver and receiver and a R232 line driver and receiver.  ([0161] “As used herein "digital communications" may comprise conduction-based signaling such as differential voltage signaling (e.g., RS485, Ethernet, and others), single-ended voltage signaling (e.g., RS232) ….”) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Cummings with the teaching of Schindler as both references are directed to network communication as between computing devices. Moreover, Cummings teaches the state of the art with respect to differential signaling standards (Schindler [00161]). 
Claim(s) 29
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al., US 2005/0268120 Al, (“Schindler”) in view of Wu, US 2014/0133532 Al, (“Wu”) in further view of Lee, US 2009/0024856 Al, (“Lee”).


Regarding Claim 29,
 Schindler does not teach wherein the detection device comprises an amplifier and a voltage divider. 
Lee teaches wherein the detection device comprises an amplifier and a voltage divider.  ([0019] “The power level detector circuit 205 may be any circuit known in the art capable of detecting a signal level, such as a voltage divider, comparator, amplifier, and so on.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Lee with the teaching of Schindler as Lee teaches the state of the art with respect to detecting a signal level (Lee [0019]). 
Claim(s) 32
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schindler et al., US 2005/0268120 Al, (“Schindler”) in view of Wu, US 2014/0133532 Al, (“Wu”) in further view of Elkayam et al., US 2005/0243861 Al, (“Elkayam”).
Schindler and Wlkayam were cited as prior art in the previous office action. As such, their relevant teachings are hereby incorporated by reference to the extent applicable to the newly amended claims.
Regarding Claim 32,
 Schindler does not expressly teach wherein the switch is MOSFET.  
Elkayam teaches wherein the switch is MOSFET.  ([0044] “The power over Ethernet controller enables power to a port by energizing an electronically controlled switch. In an exemplary embodiment, the electronically controlled switch comprises a power MOSFET, typically located across the negative power rail.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Elkayam  with the teaching of Schindler as both references are directed to delivering power over Ethernet. Moreover, Elkayam 
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187